Citation Nr: 0628330	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for kidney disability, 
including removal of left kidney. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from January 
1953 to June 1953.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in January 2004.  A Board 
hearing at the RO was held in June 2006.  At the hearing, the 
Board granted a motion to hold the record open for 60 days to 
allow the veteran to submit additional evidence and the 
veteran waived RO consideration of such evidence.  Additional 
evidence was submitted by the veteran that same month.  
Nevertheless, in light of the Board's remand below, the RO 
shall have the opportunity to review the additional evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on review of the claims file, it appears that the 
veteran is currently receiving Social Security Administration 
(SSA) benefits, but the basis of these benefits is not clear.  
Thus, the RO should clarify whether the veteran is receiving 
any SSA benefits due to his kidney disability.  If the 
veteran is receiving such benefits, the RO should obtain the 
administrative decisions pertaining to the veteran's claim 
and any underlying medical records from the SSA in order to 
comply with 38 C.F.R. § 3.159(c)(2).  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
Board notes that even if a claim is not reopened, the VA must 
still comply with certain provisions of 38 C.F.R. § 3.159.

It is also unclear whether the notice furnished to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) was adequate.  The Board notes 
that the RO sent a letter to the veteran in January 2003, 
which outlined what constituted new and material evidence, 
and an additional notice was sent to the veteran in March 
2006 pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, it does not appear that either 
notice informed the veteran of what information and evidence 
was necessary to warrant entitlement to service connection, 
what types of evidence VA would assist the veteran in 
obtaining, or the veteran's own responsibilities with regard 
to identifying relevant evidence; nor did the notices advise 
the veteran to submit any pertinent evidence in his 
possession.  Thus, in view of the need to return the case for 
clarification regarding Social Security records, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements.  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter in 
connection with his request to reopen his 
claim of service connection for kidney 
disability, including removal of the left 
kidney.  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate his 
claim.  The veteran should also be 
advised to submit any pertinent evidence 
in his possession.  

The VCAA notice should also provide the 
veteran with what constitutes new and 
material evidence to reopen a service 
connection claim and what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denial as required in  
Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
Further, the VCAA notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should determine whether the 
veteran is receiving Social Security 
Administration benefits due to his kidney 
disability.  If not, it should be so 
noted in the claims file. 

3.  If and only if the RO finds that 
the veteran is receiving Social 
Security Administration benefits due to 
his kidney disability, the RO should 
contact the Social Security 
Administration and obtain copies of all 
administrative decisions (with 
associated medical records) pertaining 
to any claim for disability benefits by 
the veteran.

4.  Thereafter, the expanded record (to 
include additional evidence submitted by 
the veteran subsequent to the most recent 
supplemental statement of the case) 
should be review and a determination made 
as to whether the claim has been reopened 
and, if so, whether the claim can be 
granted on the merits.  If the RO's 
determination as to either question is 
adverse to the veteran he and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



